This opinion is subject to administrative correction before final disposition.




                              Before
                 MONAHAN, STEPHENS, and STARITA
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Khile F. JONES
                  Airman Apprentice (E-2), U.S. Navy
                             Appellant

                             No. 201900166

                         Decided: 27 January 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                       Ann K. Minami (arraignment)
                         Warren A. Record (trial)

 Sentence adjudged 15 February 2019 by a special court-martial con-
 vened at Naval Base Kitsap, Bremerton, Washington, consisting of a
 military judge sitting alone. Sentence approved by the convening
 authority: reduction to E-1, confinement for six months, and a bad-
 conduct discharge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.
               United States v. Jones, NMCCA No. 201900166
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2